EXHIBIT 10.4



 



[ENERSYS LETTERHEAD]

 

JOHN D. CRAIG
Chairman, President & CEO




June 19, 2006

 

Mr. John A. Shea


Dear John:


With reference to your employment agreement (the "Employment Agreement") with
EnerSys Delaware Inc., f/k/a Yuasa, Inc., (the "Company"), dated November 9,
2000, pursuant to which you are currently employed as Executive Vice President
Americas of the Company, we confirm that your salary as set forth in Section 3
of the Employment Agreement is increased to $352,000.00, effective as of April
1, 2006.

Except as expressly set forth in the letter, the Employment Agreement shall
remain in full force and effect.

ENERSYS DELAWARE INC.


By: /s/ John D. Craig


John D. Craig
Chairman, President & Chief Executive Officer


JDC:jls

 

 

 

 